 

Exhibit 10.1

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 26, 2015, by and between NII Holdings, Inc., a Delaware corporation
(the “Company”), and certain stockholders of the Company who were issued shares
of Company Common Stock in the Plan (each such party as identified on Schedule I
hereto (“Initial Holders”), together with any person or entity who hereafter
becomes a party to this Agreement pursuant to Section 8(f) of this Agreement, a
“Holder” and collectively, the “Holders”). The Company and the Holders are
referred to collectively herein as the “Parties.”

 

IN CONSIDERATION of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each Party, the Parties agree as follows:

 

1.Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any investment fund the
primary investment advisor to which is such Person or an Affiliate thereof);
provided, that for purposes of this Agreement, no Holder shall be deemed an
Affiliate of the Company or any of its Subsidiaries. For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities, by contract or otherwise (it being
understood that a director, officer or manager of any Person shall not be deemed
to control such Person solely as a result of serving as one of multiple
directors, officers or managers of such Person).

 

“Affiliated Holders” has the meaning set forth in Section 2(b)(i).

 

“Agreement” has the meaning set forth in the preamble.

 

“Alternative Transaction” means the sale of Registrable Securities constituting
more than 1% of Company Common Stock then outstanding to one or more purchasers
in a registered transaction without a prior marketing process by means of (i) a
bought deal, (ii) a block trade, (iii) a sale by the Hedging Counterparty or by
an Initiating Holder to a Hedging Counterparty in connection with a Hedging
Transaction, (iv) a direct sale or (v) any other transaction that is registered
pursuant to a Shelf Registration that is not a firm commitment underwritten
offering.

 

“Aurelius” means, collectively, certain entities managed by Aurelius Capital
Management, LP that have executed this Agreement.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405.

 

 

 

 

“beneficially owned”, “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 (or any successor rule then in
effect) under the Exchange Act, except that in calculating the beneficial
ownership of any Holder, such Holder shall be deemed to have beneficial
ownership of all securities that such Holder has the right to acquire, whether
such right is currently exercisable or is exercisable upon the occurrence of a
subsequent event. For the avoidance of doubt, each Holder shall be deemed to
beneficially own all of the shares of Company Common Stock held by any of its
Affiliates.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York,
New York.

 

“Capital Group” means, collectively, certain entities managed by Capital
Research and Management Company that have executed this Agreement.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

 

“Company” has the meaning set forth in the preamble.

 

“Company Common Stock” means the shares of common stock, par value $0.001, of
the Company.

 

“Company Notice” has the meaning set forth in Section 2(a)(iii).

 

“Demand Eligible Holder” has the meaning set forth in Section 2(b)(i).

 

“Demand Eligible Holder Request” has the meaning set forth in Section 2(b)(i).

 

“Demand Notice” has the meaning set forth in Section 2(b)(i).

 

“Demand Registration” has the meaning set forth in Section 2(b)(i).

 

“Demand Registration Statement” has the meaning set forth in Section 2(b)(i).

 

“Determination Date” has the meaning set forth in Section 2(a)(vii).

 

“Effective Date” means the effective date under the Plan.

 

“Effectiveness Period” has the meaning set forth in Section 2(b)(iv).

 

“Event” has the meaning set forth in Section 2(a)(x).

 

“Event Date” has the meaning set forth in Section 2(a)(x).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

2

 

 

“Family Member” shall mean, with respect to any natural Person, such Person’s
parents, spouse (but not including a former spouse or a spouse from whom such
Person is legally separated) and descendants (whether or not adopted) and any
trust, family limited partnership or limited liability company that is and
remains solely for the benefit of such Person’s spouse (but not including a
former spouse or a spouse from whom such Person is legally separated) and/or
descendants.

 

“Form S-1 Shelf” has the meaning set forth in Section 2(a)(i).

 

“Form S-3 Shelf” has the meaning set forth in Section 2(a)(i).

 

“Hedging Counterparty” means broker-dealer registered under Section 15(b) of the
Exchange Act or an Affiliate thereof.

 

“Hedging Transaction” means any transaction involving a security linked to the
Registrable Securities or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) promulgated under the Exchange Act) with
respect to the Registrable Securities or a transaction (even if not a security)
which would (were it a security) be considered such a derivative security, or
which transfers some or all of the economic risk of ownership of the Registrable
Securities, including any forward contract, equity swap, put or call, put or
call equivalent position, collar, non-recourse loan, sale of exchangeable
security or similar transaction. For the avoidance of doubt the following
transactions shall be deemed to be Hedging Transactions

 

(i)          transactions by an Initiating Holder in which a Hedging
Counterparty engages in short sales of Registrable Securities pursuant to a
Prospectus and may use Registrable Securities to close out its short position;

 

(ii)         transactions pursuant to an Initiating Holder sells short
Registrable Securities pursuant to a Prospectus and delivers Registrable
Securities to close out its short position;

 

(iii)        transactions by an Initiating Holder in which the Initiating Holder
delivers, in a transaction exempt from registration under the Securities Act,
Registrable Securities to the Hedging Counterparty who will then publicly resell
or otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and

 

(iv)        a loan or pledge of Registrable Securities to a Hedging Counterparty
who may then become a selling stockholder and sell the loaned shares or, in an
event of default in the case of a pledge, sell the pledged shares, in each case,
in a public transaction pursuant to a Prospectus.

 

“Holder” has the meaning set forth in the preamble. A Person shall cease to be a
Holder hereunder at such time as it ceases to hold any Registrable Securities.

 

“Holders of a Majority of Included Registrable Securities” means (a) when
Registrable Securities of Aurelius and Capital Group are both included in any
Registration Statement (except

 

3

 

 

for purposes of Sections 2(a)(vi) and 2(b)(vi)(B)), each of Aurelius and Capital
Group and (b) when Registrable Securities of only one of Aurelius or Capital
Group are included in any Registration Statement or for purposes of Section
2(a)(vi) and 2(b)(vi)(B), Holders of a majority of the Registrable Securities
included in the Registration Statement or public offering.

 

“Indemnified Persons” has the meaning set forth in Section 5(a).

 

“Initial Holders” has the meaning set forth in the preamble.

 

“Initiating Holders” has the meaning set forth in Section 2(b)(i).

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 promulgated under the Securities Act, relating to an offer
of the Registrable Securities.

 

“Lockup Period” has the meaning set forth in Section 2(g).

 

“Losses” has the meaning set forth in Section 5(a).

 

“Maximum Offering Size” has the meaning set forth in Section 2(a)(iv).

 

“Other Registrable Securities” means (i) Company Common Stock, (ii) any
securities issued or issuable with respect to, on account of or in exchange for
Company Common Stock, whether by stock split, stock dividend, recapitalization,
merger, consolidation or other reorganization, charter amendment or otherwise
and (iii) any options, warrants or other rights to acquire, and any securities
received as a dividend or distribution in respect of, any of the securities
described in clauses (i) and (ii) above, in each case held by any other Person
who has rights to participate in any offering of securities by the Company
pursuant to a registration rights agreement or other similar arrangement with
the Company or any direct or indirect parent of the Company relating to the
Company Common Stock (which shall not include this Agreement).

 

“Parties” has the meaning set forth in the preamble.

 

“Permitted Assignee” shall mean any (a) Affiliate of any Holder who acquires
Registrable Securities from such Holder or its Affiliates, or (b) other Person
who acquires any Registrable Securities (in a transaction other than a Public
Offering) of any Holder or Holders pursuant to Section 8(f) which together with
any other Company Common Stock owned by such Person is equal to at least 3% of
the outstanding shares of Company common stock and who is designated as a
Permitted Assignee by such Holder in a written notice to Company; provided,
however, that the rights of any Person designated as a Permitted Assignee
referred to in the foregoing clause (b) shall be limited if, and to the extent,
provided in such written notice to the Company.

 

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

 

“Piggyback Eligible Holders” has the meaning set forth in Section 2(c)(i).

 

4

 

 

“Piggyback Notice” has the meaning set forth in Section 2(c)(i).

 

“Piggyback Registration” has the meaning set forth in Section 2(c)(i).

 

“Piggyback Registration Statement” has the meaning set forth in Section 2(c)(i).

 

“Piggyback Request” has the meaning set forth in Section 2(c)(i).

 

“Plan” means the Plan of Reorganization of the Company and certain of its debtor
affiliates under chapter 11 of Title 11 of the United States Code.

 

“Pro Rata Share” of a Holder means a fraction, the numerator of which is the
number of Registrable Securities held by such Holder and the denominator of
which is the total amount of outstanding Registrable Securities.

 

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or known to the Company to be threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), all amendments and supplements
to the Prospectus, including post-effective amendments, all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus and any Issuer Free Writing Prospectus.

 

“Registrable Securities” means (i) any Company Common Stock, (ii) any securities
issued or issuable with respect to, on account of or in exchange for Company
Common Stock, whether by stock split, stock dividend, recapitalization, merger,
consolidation or other reorganization, charter amendment or otherwise and
(iii) any options, warrants or other rights to acquire, and any securities
received as a dividend or distribution in respect of, any of the securities
described in clauses (i) and (ii) above, in each case that are held by the
Holders and their Affiliates or any transferee or assignee of any Holder or its
Affiliates after giving effect to a transfer made in compliance with
Section 8(f), all of which securities are subject to the rights provided herein
until such rights terminate pursuant to the provisions of this Agreement. As to
any particular Registrable Securities, such securities shall not be Registrable
Securities when (i) a Registration Statement registering such Registrable
Securities under the Securities Act has been declared effective and such
Registrable Securities have been sold, transferred or otherwise disposed of by
the Holder thereof pursuant to such effective Registration Statement, (ii) such
Registrable Securities are sold, transferred or otherwise disposed of pursuant
to Rule 144, (iii) such securities are otherwise transferred and thereafter such
securities may be resold without subsequent registration under the Securities
Act, (iv) such securities cease to be outstanding or (v) such securities may be
sold pursuant to Rule 144 without regard to volume or manner of sale limitations
and all such securities held by a Holder and all of its Affiliates constitute
less than 3% of the outstanding primary shares of Company Common Stock. For the
avoidance of doubt, once a Holder and its Affiliates cease to hold Registrable
Securities because their holdings fall below the 3% threshhold referenced above,
such Holder and its Affiliates will not thereafter hold Registrable Securities
as a result of their holdings thereafter exceeding such 3% threshold. For

 

5

 

 

the avoidance of doubt, any Company Common Stock held by a Holder shall be
Registrable Securities so long as the preceding sentence and clause (v) do not
apply to such Company Common Stock.

 

“Registration Expenses” has the meaning set forth in Section 4.

 

“Registration Statement” means a registration statement of the Company filed
with or to be filed with the Commission under the Securities Act and other
applicable law, including an Automatic Shelf Registration Statement, and
including any Prospectus, amendments and supplements to each such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, limited partners, general partners, shareholders,
managers, management company, investment manager, affiliates, employees, agents,
investment bankers, attorneys, accountants, advisors, financial advisor and
other professionals of such Person, in each case, in such capacity, serving on
or after the date of this Agreement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Seasoned Issuer” means an issuer eligible to use Form S-3 under the Securities
Act and who is not an “ineligible issuer” as defined in Rule 405.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Selling Expenses” means all underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
related legal and other fees of a Holder not included within the definition of
Registration Expenses.

 

“Shelf Period” has the meaning set forth in Section 2(a)(i).

 

“Shelf Public Offering Requesting Holder” has the meaning set forth in Section
2(a)(ii).

 

6

 

 

“Shelf Registration” means the registration of an offering of Registrable
Securities on a Form S-1 Shelf or a Form S-3 Shelf, as applicable, on a delayed
or continuous basis under Rule 415 under the Securities Act, pursuant to
Section 2(a)(i).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a)(i).

 

“Shelf Takedown Notice” has the meaning set forth in Section 2(a)(iii).

 

“Subsidiary” means, when used with respect to any Person, any corporation or
other entity, whether incorporated or unincorporated, (a) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership) or (b) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other entity is directly or indirectly owned or
controlled by such Person or by any one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries.

 

“Suspension Period” has the meaning set forth in Section 2(e).

 

“Ten Percent Holder” means a holder, who together with its Affiliates,
beneficially owns 10% or more of the outstanding shares of Company Common Stock
as of the date of determination. Any rights provided to a Ten Percent Holder
under this Agreement shall apply and be available to a Ten Percent Holder only
for so long as such holder is a Ten Percent Holder as of the date of
determination.

 

“Trading Market” means the principal national securities exchange in the United
States on which Registrable Securities are (or are to be) listed.

 

“Transaction Documents” means, collectively, this Agreement and any and all
other agreements or instruments provided for in this Agreement to be executed
and delivered by the Parties in connection with the transactions contemplated
hereby.

 

“Underwritten Shelf Takedown” has the meaning set forth in Section 2(a)(ii).

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405 and
which (i) is a “well-known seasoned issuer” under paragraph (1)(i)(A) of such
definition or (ii) is a “well-known seasoned issuer” under paragraph (1)(i)(B)
of such definition and is also a Seasoned Issuer.

 

“WKSI Date” has the meaning set forth in Section 2(a)(viii).

 

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections, paragraphs and clauses refer to Sections, paragraphs
and clauses of this Agreement; (c) the terms “include,” “includes,” “including”
or words of like import shall be deemed to be followed by the words “without
limitation”; (d) the terms “hereof,” “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(e) unless the

 

7

 

 

context otherwise requires, the term “or” is not exclusive and shall have the
inclusive meaning of “and/or”; (f) defined terms herein will apply equally to
both the singular and plural forms and derivative forms of defined terms will
have correlative meanings; (g) references to any law or statute shall include
all rules and regulations and forms promulgated thereunder, and references to
any law, rule, form or statute shall be construed as including any legal and
statutory provisions, rules or forms consolidating, amending, succeeding or
replacing the applicable law, rule, form or statute; (h) references to any
Person include such Person’s successors and permitted assigns; and
(i) references to “days” are to calendar days unless otherwise indicated.

 

2.Registration.

 

(a)          Shelf Registration.

 

(i)          Filing of Shelf Registration Statement. As soon as reasonably
practicable after the Effective Date, and in any event not later than twenty-one
(21) days after the Effective Date, the Company shall file a Registration
Statement for a Shelf Registration on Form S-3 covering the resale of all of the
Registrable Securities held by the Initial Holders on a delayed or continuous
basis (the “Form S-3 Shelf”). If the Company is not a Seasoned Issuer or WKSI at
the time of filing, the Company shall file such Registration Statement for a
Shelf Registration on Form S-1 (the “Form S-1 Shelf” and, together with the Form
S-3 Shelf, the “Shelf Registration Statement”). In the event that the Company
files such Shelf Registration Statement on a Form S-1 Shelf and thereafter
becomes a Seasoned Issuer or WKSI, the Company shall use its commercially
reasonable efforts to convert the Form S-1 Shelf to a Form S-3 Shelf (which
shall be an Automatic Shelf Registration Statement if the Company is a WKSI) as
soon as practicable after the Company becomes so eligible. Subject to the terms
of this Agreement, including any applicable Suspension Period, the Company shall
use its commercially reasonable efforts to cause the Shelf Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event (x) no later than the
fifteenth (15th) calendar day following the filing of the Shelf Registration
Statement in the event of no “review” by the Commission, (y) no later than the
forty-fifth (45th) calendar day following the filing of the Shelf Registration
Statement in the event of “limited review” by the Commission, or (z) in the
event of a “review” by the Commission, the seventy-fifth (75th) calendar day
following the Effective Date, and shall use its commercially reasonable efforts
to keep such Shelf Registration Statement continuously effective under the
Securities Act until the date that all Registrable Securities covered by such
Registration Statement are no longer Registrable Securities, including, to the
extent a Form S-1 Shelf was converted to a Form S-3 Shelf and the Company
thereafter became ineligible to use Form S-3, by filing a Form S-1 Shelf not
later than twenty (20) Business Days after the date of such ineligibility and
using its commercially reasonable efforts to have such Registration Statement
declared effective as promptly as practicable (but in no event more than thirty
(30) days after the date of such filing) (the period during which the Company
shall use its commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective under the Securities Act in accordance with
this clause (i), the “Shelf Period”). The Company shall notify the Holders named
in the Shelf Registration Statement via facsimile or by e-mail of the
effectiveness of a Form S-1 Shelf on the same Business Day that the Company
telephonically confirms effectiveness with

 

8

 

 

the Commission. The Company shall file a final Prospectus with the Commission to
the extent required by Rule 424. Failure to so notify the Holder within one
(1) Business Day of such effectiveness or failure to file a final Prospectus as
aforesaid shall be deemed an Event under Section 2(a)(x). The “Plan of
Distribution” section of such Shelf Registration Statement shall provide for all
permitted means of disposition of Registrable Securities, including
firm-commitment underwritten public offerings, Alternative Transactions, agented
transactions, sales directly into the market, purchases or sales by brokers and
sales not involving a public offering.

 

(ii)         Underwritten Shelf Takedown. At any time during the Shelf Period
(subject to any Suspension Period), any one or more Initial Holders of
Registrable Securities (such Holder, a “Shelf Public Offering Requesting
Holder”) may request to sell all or any portion of their Registrable Securities
in an underwritten offering that is registered pursuant to the Shelf
Registration Statement (each, an “Underwritten Shelf Takedown” which term shall
not include an Alternative Transaction); provided, that, and subject to Section
2(a)(v) below, the Company shall not be obligated to effect more than six (6)
underwritten Shelf Takedowns in any 12-month period for all Initial Holders and
(y) any Underwritten Shelf Takedown if the aggregate proceeds expected to be
received from the sale of the Registrable Securities requested to be sold in
such Underwritten Shelf Takedown, in the good faith judgment of the managing
underwriter(s) therefor, is less than $40 million.

 

(iii)        Notice of Underwritten Shelf Takedown. All requests for
Underwritten Shelf Takedowns shall be made by giving written notice to the
Company (the “Shelf Takedown Notice”). Each Shelf Takedown Notice shall specify
the class or series and the approximate number of Registrable Securities to be
sold in the Underwritten Shelf Takedown and the expected price range (net of
underwriting discounts and commissions) of such Underwritten Shelf Takedown.
Subject to Section 2(i) below, within three (3) days after receipt of any Shelf
Takedown Notice, the Company shall give written notice of such requested
Underwritten Shelf Takedown (which notice shall state the material terms of such
proposed Underwritten Shelf Takedown, to the extent known, as well as the
identity of the Shelf Public Offering Requesting Holder) to all other Holders of
Registrable Securities (the “Company Notice”) and, subject to the provisions of
Section 2(a)(iv) and Section 2(i) below, shall include in such Underwritten
Shelf Takedown all Registrable Securities of the same class or series as the
Registrable Securities originally requested to be sold by the Shelf Public
Offering Requesting Holder with respect to which the Company has received
written requests for inclusion therein within five (5) Business Days after
giving the Company Notice; provided, that any such Registrable Securities shall
be sold subject to the same terms as are applicable to the Registrable
Securities the Shelf Public Offering Requesting Holder is requesting to sell.

 

(iv)        Priority of Registrable Shares. If the managing underwriters for
such Underwritten Shelf Takedown advise the Company and the Holders of
Registrable Securities proposed to be included in such Underwritten Shelf
Takedown that in their reasonable view the number of Registrable Securities
proposed to be included in such Underwritten Shelf Takedown exceeds the number
of Registrable Securities which can be sold in an orderly manner in such
offering within a price range acceptable to the Holders

 

9

 

 

of a Majority of Included Registrable Securities requested to be included in the
Underwritten Shelf Takedown (the “Maximum Offering Size”), then the Company
shall so advise all Holders of Registrable Securities proposed to be included in
such Underwritten Shelf Takedown, and shall include in such Underwritten Shelf
Takedown the number of Registrable Securities which can be so sold in the
following order of priority, up to the Maximum Offering Size: (A) first, the
Registrable Securities requested to be included in such Underwritten Shelf
Takedown, allocated, if necessary for the offering not to exceed the Maximum
Offering Size, to give first priority to the inclusion of the Registrable
Securities of the Shelf Public Offering Requesting Holders and, thereafter, pro
rata among the remaining Holders of such Registrable Securities on the basis of
the number of Registrable Securities requested to be included therein by each
such Holder, (B) second, any securities requested to be included in such
Underwritten Shelf Takedown by the Company, and (C) third, Other Registrable
Securities requested to be included in such Underwritten Shelf Takedown to the
extent permitted hereunder, allocated, if necessary for the offering not to
exceed the Maximum Offering Size, pro rata among the respective holders of such
Other Registrable Securities on the basis of the number of securities requested
to be included therein by each such holder.

 

(v)         Timing of Underwritten Shelf Takedowns. The Company shall not be
obligated to effect an Underwritten Shelf Takedown within sixty (60) days (or
such shorter period specified in any applicable lock-up agreement entered into
with underwriters) after the consummation of a previous Underwritten Shelf
Takedown.

 

(vi)        Selection of Bankers and Counsel. The Holders of a Majority of
Included Registrable Securities requested to be included in an Underwritten
Shelf Takedown shall have the right to select the investment banker(s) and
manager(s) to administer the offering (which shall consist of one (1) or more
reputable nationally recognized investment banks, subject to the Company’s
approval (which shall not be unreasonably withheld, conditioned or delayed)) and
one (1) firm of counsel to represent all of the Holders (along with any
reasonably necessary local counsel), in connection with such Underwritten Shelf
Takedown; provided, that the Company shall select such investment banker(s),
manager(s) and counsel (including local counsel) if such Holders of such
Majority of Registrable Securities cannot so agree on the same within a
reasonable time period.

 

(vii)       Withdrawal from Registration. Any Holder whose Registrable
Securities were to be included in any such registration pursuant to
Section 2(a)(ii) may elect to withdraw any or all of its Registrable Securities
therefrom, without prejudice to the rights of any such Holder or Holders to
include Registrable Securities in any future registration (or registrations), by
written notice to the Company delivered on or prior to the effective date of the
relevant Underwritten Shelf Takedown.

 

(viii)      WKSI Filing. Upon the Company first becoming a WKSI (the “WKSI
Date”), (A) the Company shall give written notice to all of the Holders who hold
Registrable Securities as promptly as practicable but in no event later than ten
(10) Business Days thereafter, and such notice shall describe, in reasonable
detail, the basis on which the Company has become a WKSI, and (B) the Company
shall, in

 

10

 

 

accordance with the following sentence, register, under an Automatic Shelf
Registration Statement, the sale of all outstanding Registrable Securities in
accordance with the terms of this Agreement. The Company shall use its
commercially reasonable efforts to file such Automatic Shelf Registration
Statement as promptly as practicable, but in no event later than twenty
(20) days after the WKSI Date, and to cause such Automatic Shelf Registration
Statement to remain effective thereafter until there are no longer any
Registrable Securities; provided, that, the failure of the Company to remain a
WKSI after the filing of such Automatic Shelf Registration Statement shall not
be deemed to be a breach of its obligations hereunder. The Company shall give
written notice of filing such Registration Statement to all of the Holders who
hold Registrable Securities as promptly as practicable thereafter. At any time
after the filing of an Automatic Shelf Registration Statement by the Company, if
it is reasonably likely that the Company will no longer be a WKSI (the
“Determination Date”), as promptly as practicable but in no event later than ten
(10) days after such Determination Date, the Company shall (1) give written
notice thereof to all of the Holders and (2) file a Form S-3 Shelf, unless the
Company is not then eligible to use Form S-3, in which case it shall use
Form S-1 Shelf (or a post-effective amendment converting the Automatic Shelf
Registration Statement to an appropriate form), covering all Registrable
Securities, and use its commercially reasonable efforts to have such
Registration Statement declared effective as promptly as practicable (but in no
event more than (x) the fifteenth (15th) calendar day following the filing of
the Registration Statement in the event of no “review” by the Commission, (y)
the forty-fifth (45th) calendar day following the filing of the Registration
Statement in the event of “limited review” by the Commission, or (z) in the
event of a “review” by the Commission, the seventy-fifth (75th) calendar day
following filing of the Registration Statement) after the date the Automatic
Shelf Registration Statement is no longer useable by the Holders to sell their
Registrable Securities, and keep such Registration Statement continuously
effective under the Securities Act until there are no longer any Registrable
Securities.

 

(ix)         Adding Holders to Registration Statement. After the Registration
Statement with respect to a Shelf Registration is declared effective but subject
to the Suspension Period, upon written request by one or more Holders (which
written request shall specify the amount of such Holders’ Registrable Securities
to be registered), the Company shall, as promptly as practicable after receiving
such request, (i) if it is a Seasoned Issuer or a WKSI, or if such Registration
Statement is an Automatic Shelf Registration Statement, file a prospectus
supplement to include such Holders as selling stockholders in such Registration
Statement or (ii) if it is not a Seasoned Issuer or a WKSI, file a
post-effective amendment to the Registration Statement to include such Holders
in such Shelf Registration and use commercially reasonable efforts to have such
post-effective amendment declared effective.

 

(x)          Liquidated Damages. If: (A) the Shelf Registration Statement is not
filed on or prior to the date set forth in Section 2(a)(i), (B) the Company
fails to file with the Commission a request for acceleration of the Shelf
Registration Statement in accordance with Rule 461 promulgated by the Commission
pursuant to the Securities Act, within five (5) Business Days after the date
that the Company is notified (orally or in writing, whichever is earlier) by the
Commission that such Registration Statement will not be

 

11

 

 

“reviewed” or will not be subject to further review, (C) the Shelf Registration
Statement registering for resale all of the Registrable Securities is not
declared effective by the Commission by the fifteenth (15th) calendar day
following the filing of the Shelf Registration Statement (or in the event of a
“limited review” by the Commission, the forty-fifth (45th) day or in the event
of a “review” by the Commission, the seventy-fifth (75th) calendar day following
the Effective Date), or (D) after the effective date of the Shelf Registration
Statement, (1) such Shelf Registration Statement ceases for any reason to remain
continuously effective (other than in connection with a Suspension Period) as to
all Registrable Securities included in such Shelf Registration Statement, or (2)
the Holders are otherwise not permitted to utilize the Prospectus therein to
resell such Registrable Securities, for more than fifteen (15) consecutive
calendar days or more than an aggregate of thirty (30) calendar days (which need
not be consecutive calendar days) during any 12-month period (any such failure
or breach being referred to as an “Event”, and for purposes of clauses (A) and
(C), the date on which such Event occurs, and for purpose of clause (B) the date
on which such five (5) Business Day period is exceeded, and for purpose of
clause (D) the date on which such fifteen (15) or thirty (30) calendar day
period, as applicable, is exceeded being referred to as “Event Date”), then, in
addition to any other rights the Holders may have hereunder or under applicable
law, on the first day of the month following an Event Date, and the first day of
each month thereafter until such Event has been cured, the Company shall pay to
each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to (x)(i) $66,666.67 for each day for the first 30 calendar days
during which an Event has occurred and is continuing beyond one or more Event
Dates (up to a maximum of $2,000,000 of aggregate liquidated damages pursuant to
this clause (x)(i)) and (ii) $33,333,34 for each day after the first 30 calendar
days during which an Event has occurred and is continuing beyond one or more
Event Dates, in each case, multiplied by (y) such Holder’s Pro Rata Share. The
amount of liquidated damages shall apply on a daily pro rata basis for any
portion of each relevant 30-day period elapsed prior to the cure of an Event and
shall be payable on the first day of the month following such Event (or if that
day is not a Business Day, the next Business Day). For the avoidance of doubt,
only one amount of liquidated damages shall accrue regardless of the number of
Events occurring or existing at the same time. If the Company fails to pay any
partial liquidated damages pursuant to this Section in full within seven
Business Days after the date they are payable, the Company shall pay interest
thereon at a rate of 9% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Holder, accruing daily from the
date such partial liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. Notwithstanding the foregoing, the aggregate
amount of such liquidated damages payable by the Company under this Agreement
shall not exceed $6,000,000.

 

(b)          Demand Registration.

 

(i)          Demand Registration Statement. Subject to the terms and conditions
of this Agreement (including Section 2(b)(iii)), at any time and from time to
time after the Effective Date, upon written notice to the Company (a “Demand
Notice”) delivered by a Holder who is at the time a Ten Percent Holder (the
“Initiating Holder”) at any time requesting that the Company effect the
registration (a “Demand Registration”) under the

 

12

 

 

Securities Act (other than pursuant to a registration statement on Form S-4 or
Form S-8 or any similar or successor form under the Securities Act) of any or
all of the Registrable Securities held by such Holder, the Company shall
promptly (but in any event, not later than five (5) Business Days following the
Company’s receipt of such Demand Notice) give written notice of the receipt of
such Demand Notice to all other Holders that, to its knowledge, hold Registrable
Securities (each, a “Demand Eligible Holder”). The Company shall promptly file
the appropriate Registration Statement (the “Demand Registration Statement”) and
use its commercially reasonable efforts to effect, at the earliest practicable
date, the registration under the Securities Act and under the applicable state
securities laws of (1) the Registrable Securities which the Company has been so
requested to register by the Initiating Holders in the Demand Notice, (2) all
other Registrable Securities of the same class or series as those requested to
be registered by the Initiating Holder which the Company has been requested to
register by the Demand Eligible Holders by written request (the “Demand Eligible
Holder Request”) given to the Company within ten (10) Business Days after the
giving of such written notice by the Company, and (3) any Registrable Securities
to be offered and sold by the Company, in each case subject to Section 2(b)(v),
all to the extent required to permit the disposition (in accordance with the
intended methods of disposition) of the Registrable Securities to be so
registered. The Holders’ rights to request a Demand Registration set forth in
this Section 2(b) shall not be exercisable at any time if the Company (i) (x) is
not in violation of its obligations to file a Shelf Registration Statement
pursuant to Section 2(a) or (y) has a currently effective Shelf Registration
Statement covering all Registrable Securities in accordance with Section 2(a),
and (ii) has otherwise complied with its obligations pursuant to this Agreement.

 

(ii)         Demand Registration Using Form S-3. The Company shall effect any
requested Demand Registration using Form S-3 whenever the Company is a Seasoned
Issuer or a WKSI, and shall use an Automatic Shelf Registration Statement if it
is a WKSI. Subject to the terms and conditions of this Agreement (including
Section 2(b)(iii)), for so long as the Company remains a Seasoned Issuer or a
WKSI, each Ten Percent Holder (other than the Initial Holders) shall have the
right to two (2) Demand Registrations using Form S-3, which shall not constitute
a Demand Registration for purposes of determining the number of Demand
Registrations limited under Section 2(b)(iii) below.

 

(iii)        Other Demand Registrations. The Company shall only be required to
(1) effect two (2) Demand Registrations for Capital Group and one (1) Demand
Registration for Aurelius in any six month period, and (2) comply with a request
for a Demand Registration if the aggregate gross proceeds expected to be
received from the sale of the Registrable Securities requested to be included in
such Demand Registration exceeds $40 million.

 

(iv)        Effectiveness of Demand Registration Statement. The Company shall
use its commercially reasonable efforts to have the Demand Registration
Statement declared effective by the Commission and keep the Demand Registration
Statement continuously effective under the Securities Act for the period of time
necessary for the underwriters or Holders to sell all the Registrable Securities
covered by such Demand Registration

 

13

 

 

Statement or such shorter period which will terminate when all Registrable
Securities covered by such Demand Registration Statement have been sold pursuant
thereto (including, if necessary, by filing with the Commission a post-effective
amendment or a supplement to the Demand Registration Statement or the related
Prospectus or any document incorporated therein by reference or by filing any
other required document or otherwise supplementing or amending the Demand
Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Demand
Registration Statement or by the Securities Act, any state securities or “blue
sky” laws, or any other rules and regulations thereunder) (the “Effectiveness
Period”). A Demand Registration requested pursuant to this Section 2(b) shall
not be deemed to have been effected (A) if the Registration Statement is
withdrawn without becoming effective, (B) if the Registration Statement does not
remain effective in compliance with the provisions of the Securities Act and the
laws of any state or other jurisdiction applicable to the disposition of the
Registrable Securities covered by such Registration Statement for the
Effectiveness Period, (C) if, after it has become effective, such Registration
Statement is subject to any stop order, injunction or other order or requirement
of the Commission or other governmental or regulatory agency or court for any
reason other than a violation of applicable law solely by any selling Holder and
has not thereafter become effective, (D) in the event of an underwritten
offering, if the conditions to closing specified in the underwriting agreement
entered into in connection with such registration are not satisfied or waived
other than by reason of some wrongful act or omission by an Initiating Holder
(E) if the Company does not include in the applicable Registration Statement any
Registrable Securities held by a Holder that is required by the terms hereof to
be included in such Registration Statement, (F) if the Initiating Holders and
Demand Eligible Holders have not been able to sell at least 75% of the
Registrable Securities that they have requested to sell in the Demand Notice or
Demand Eligible Holder Request or (G) if the number of Registrable Securities
included on the applicable Registration Statement is reduced in accordance with
Section 2(b)(v) such that less than 66-2/3% of the Registrable Securities of the
Initiating Holders sought to be included in such registration are included.

 

(v)         Priority of Registration. Notwithstanding any other provision of
this Section 2(b), if (A) the Initiating Holders intend to distribute the
Registrable Securities covered by a Demand Registration by means of an
underwritten offering and (B) the managing underwriters advise the Company and
the Initiating Holders that in their reasonable view, the number of Registrable
Securities proposed to be included in such offering (including Registrable
Securities requested by Holders to be included in such offering and any
securities that the Company or any other Person proposes to be included that are
not Registrable Securities) exceeds the Maximum Offering Size, then the Company
shall so advise all Initiating Holders and Demand Eligible Holders with
Registrable Securities proposed to be included in such underwritten offering,
and shall include in such offering the number of Registrable Securities which
can be so sold in the following order of priority, up to the Maximum Offering
Size: (1) first, the Registrable Securities requested to be included in such
underwritten offering by the Initiating Holders and the Demand Eligible Holders,
allocated, if necessary for the offering not to exceed the Maximum Offering
Size, to give first priority to the inclusion of the Registrable Securities of
the Initiating Holders and, thereafter, pro rata among the Demand Eligible

 

14

 

 

Holders on the basis of the number of Registrable Securities requested to be
included therein by each such Demand Eligible Holder, (2) second, any securities
proposed to be registered by the Company, and (3) third, Other Registrable
Securities requested to be included in such underwritten offering to the extent
permitted hereunder, allocated, if necessary for the offering not to exceed the
Maximum Offering Size, pro rata among the respective holders of such Other
Registrable Securities on the basis of the number of securities requested to be
included therein by each such holder.

 

(vi)        Underwritten Demand Registration. The determination of whether any
offering of Registrable Securities pursuant to a Demand Registration will be an
underwritten offering shall be made in the sole discretion of the Holders of a
Majority of Included Registrable Securities included in such underwritten
offering, and such Holders of a Majority of Included Registrable Securities
shall have the right to (A) determine the plan of distribution, including the
price at which the Registrable Securities are to be sold and the underwriting
commissions, discounts and fees, and (B) select the investment banker(s) and
manager(s) to administer the offering (which shall consist of one (1) or more
reputable nationally recognized investment banks, subject to the Company’s
approval (which shall not be unreasonably withheld, conditioned or delayed)) and
one (1) firm of counsel to represent all of the Holders (along with any
reasonably necessary local counsel), in connection with such Demand
Registration; provided, that the Company shall select such investment banker(s),
manager(s) and counsel (including local counsel) if the Holders of such Majority
of Registrable Securities cannot so agree on the same within a reasonable time
period.

 

(vii)       Withdrawal of Registrable Securities. Any Holder whose Registrable
Securities were to be included in any such registration pursuant to Section 2(b)
may elect to withdraw any or all of its Registrable Securities therefrom,
without prejudice to the rights of any such Holder or Holders to include
Registrable Securities in any future registration (or registrations), by written
notice to the Company delivered on or prior to the effective date of the
relevant Demand Registration Statement.

 

(c)          Piggyback Registration.

 

(i)          Registration Statement on behalf of the Company. If at any time the
Company proposes to file a Registration Statement, other than pursuant to a
Shelf Registration under Section 2(a) or any Demand Registration under
Section 2(b), for an offering of Registrable Securities for cash (whether in
connection with a public offering of Company Common Stock by the Company, a
public offering of Company Common Stock by stockholders other than Holders, or
both, but excluding an offering relating solely to an employee benefit plan, an
offering relating to a transaction on Form S-4, a rights offering or an offering
on any form of Registration Statement that does not permit secondary sales) (a
“Piggyback Registration Statement”), the Company shall give prompt written
notice (the “Piggyback Notice”) to all Holders that, to its knowledge, hold
Registrable Securities (collectively, the “Piggyback Eligible Holders”) of the
Company’s intention to file a Piggyback Registration Statement reasonably in
advance of (and in any event at least ten (10) Business Days before) the
anticipated filing date of such Piggyback Registration Statement. The Piggyback
Notice shall offer the Piggyback Eligible Holders

 

15

 

 

the opportunity to include for registration in such Piggyback Registration
Statement the number of Registrable Securities of the same class and series as
those proposed to be registered as they may request, subject to
Section 2(c)(ii) (a “Piggyback Registration”). Subject to Section 2(c)(ii), the
Company shall use its commercially reasonable efforts to include in each such
Piggyback Registration such Registrable Securities for which the Company has
received written requests (each, a “Piggyback Request”) from Piggyback Eligible
Holders within five (5) Business Days after giving the Piggyback Notice. If a
Piggyback Eligible Holder decides not to include all of its Registrable
Securities in any Piggyback Registration Statement thereafter filed by the
Company, such Piggyback Eligible Holder shall nevertheless continue to have the
right to include any Registrable Securities in any subsequent Piggyback
Registration Statements or Registration Statements as may be filed by the
Company with respect to offerings of Registrable Securities, all upon the terms
and conditions set forth herein. The Company shall use its commercially
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities which the Company has been so requested to register
pursuant to the Piggyback Requests, to the extent required to permit the
disposition of the Registrable Securities so requested to be registered.

 

(ii)         Priority of Registration. If the Piggyback Registration under which
the Company gives notice pursuant to Section 2(c)(i) is an underwritten
offering, and the managing underwriter or managing underwriters of such offering
advise the Company and the Piggyback Eligible Holders that, in their reasonable
view the amount of securities requested to be included in such registration
(including Registrable Securities requested by the Piggyback Eligible Holders to
be included in such offering and any securities that the Company or any other
Person proposes to be included that are not Registrable Securities) exceeds the
Maximum Offering Size (which, for the purposes of a Piggyback Registration shall
be within a price range acceptable to the Company), then the Company shall so
advise all Piggyback Eligible Holders with Registrable Securities proposed to be
included in such Piggyback Registration, and shall include in such offering the
number which can be so sold in the following order of priority, up to the
Maximum Offering Size: (A) in the case of a Company initiated registration,
(1) first, the securities that the Company proposes to sell up to the Maximum
Offering Size, (2) second, the Registrable Securities requested to be included
in such Piggyback Registration, allocated, if necessary for the offering not to
exceed the Maximum Offering Size, pro rata among the Piggyback Eligible Holders
on the basis of the number of Registrable Securities requested to be included
therein by each Piggyback Eligible Holder, and (3) third, Other Registrable
Securities requested to be included in such Piggyback Registration, allocated,
if necessary for the offering not to exceed the Maximum Offering Size, pro rata
among the holders thereof on the basis of the number of securities requested to
be included therein by each such holder and (B) in the case of a non-Company
initiated registration, (1) first, the securities requested to be included in
such offering by the holders of the Company’s securities initiating such
registration, up to the Maximum Offering Size, (2) second, the Registrable
Securities requested to be included in such Piggyback Registration, allocated,
if necessary for the offering not to exceed the Maximum Offering Size, pro rata
among the Piggyback Eligible Holders on the basis of the number of Registrable
Securities requested to be included therein by each Piggyback Eligible Holder,
(3) third, any securities requested to be included in such Piggyback
Registration

 

16

 

 

by the Company, and (4) fourth, Other Registrable Securities requested to be
included in such offering to the extent permitted hereunder, allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among the respective holders of such Other Registrable Securities on the basis
of the number of securities requested to be included therein by each such
holder. All Piggyback Eligible Holders requesting to be included in the
Piggyback Registration must sell their Registrable Securities to the
underwriters selected as provided in Section 2(c)(iv) on the same terms and
conditions as apply to the Company or the holder that initiated such
registration. Promptly (and in any event within one (1) Business Day) following
receipt of notification by the Company from the managing underwriter of a range
of prices at which such Registrable Securities are likely to be sold, the
Company shall so advise each Piggyback Eligible Holder requesting registration
in such offering of such price. If any Piggyback Eligible Holder disapproves of
the terms of any such underwriting (including the price offered by the
underwriter(s) in such offering), such Piggyback Eligible Holder may elect to
withdraw any or all of its Registrable Securities therefrom, without prejudice
to the rights of any such Holder or Holders to include Registrable Securities in
any future Piggyback Registration or other registration statement, by written
notice to the Company and the managing underwriter(s) delivered on or prior to
the effective date of such Piggyback Registration Statement. Any Registrable
Securities withdrawn from such underwriting shall be excluded and withdrawn from
the registration. For any Piggyback Eligible Holder that is a partnership,
limited liability company, corporation or other entity, the partners, members,
stockholders, Subsidiaries, parents and Affiliates of such Piggyback Eligible
Holder, or the estates and Family Members of any such partners/members and
retired partners/members and any trusts for the benefit of any of the foregoing
Persons, shall be deemed to be a single “Piggyback Eligible Holder,” and any pro
rata reduction with respect to such “Piggyback Eligible Holder” shall be based
upon the aggregate amount of securities carrying registration rights owned by
all entities and individuals included in such “Piggyback Eligible Holder,” as
defined in this sentence.

 

(iii)        Withdrawal from Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2(c)
prior to the effective date of such Registration Statement, whether or not any
Piggyback Eligible Holder has elected to include Registrable Securities in such
Registration Statement, without prejudice, however, to the right of the Holders
immediately to request that such registration be effected as a registration
under Section 2(b) to the extent permitted thereunder and subject to the terms
set forth therein. The registration expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 4 hereof.

 

(iv)        Selection of Bankers and Counsel. If a Piggyback Registration
pursuant to this Section 2(c) involves an underwritten offering, the Company
shall have the right, in consultation with the Holders of a Majority of Included
Registrable Securities included in such underwritten offering, to (A) determine
the plan of distribution, including the price at which the Registrable
Securities are to be sold and the underwriting commissions, discounts and fees
and (B) select the investment banker or bankers and managers to administer the
offering, including the lead managing underwriter.

 

17

 

 

(v)         Effect of Piggyback Registration. No registration effected under
this Section 2(c) shall relieve the Company of its obligations to effect any
registration of the offer and sale of Registrable Securities upon request under
Section 2(a) or Section 2(b) hereof and no registration effected pursuant to
this Section 2(c) shall be deemed to have been effected pursuant to Section 2(a)
or Section 2(b) hereof.

 

(d)          Notice Requirements. Any Demand Notice, Demand Eligible Holder
Request, Piggyback Request or Shelf Takedown Notice shall (i) specify the
maximum number or class or series of Registrable Securities intended to be
offered and sold by the Holder making the request, (ii) express such Holder’s
bona fide intent to offer up to such maximum number of Registrable Securities
for distribution, (iii) describe the nature or method of the proposed offer and
sale of Registrable Securities (to the extent applicable), and (iv) contain the
undertaking of such Holder to provide all such information and materials and
take all action as may reasonably be required in order to permit the Company to
comply with all applicable requirements in connection with the registration of
such Registrable Securities.

 

(e)          Suspension Period. Notwithstanding any other provision of this
Section 2, the Company shall have the right but not the obligation to defer the
filing of (but not the preparation of), or suspend the use by the Holders of,
any Demand Registration or Shelf Registration for a period of up to forty-five
(45) days (i) if the Company is subject to any of its customary suspension or
blackout periods, for all or part of such period; (ii) upon issuance by the
Commission of a stop order suspending the effectiveness of any Registration
Statement with respect to Registrable Securities or the initiation of
proceedings with respect to such Registration Statement under Section 8(d) or
8(e) of the Securities Act; (iii) if the Company believes that any such
registration or offering (x) should not be undertaken because it would
reasonably be expected to materially interfere with any material corporate
development or plan or (y) would require the Company, under applicable
securities laws and other laws, to make disclosure of material nonpublic
information that would not otherwise be required to be disclosed at that time
and the Company believes in good faith that such disclosures at that time would
not be in the Company’s best interests; provided that this exception (y) shall
continue to apply only during the time that such material nonpublic information
has not been disclosed and remains material; (iv) if the Company elects at such
time to offer Company Common Stock or other equity securities of the Company to
(x) fund a merger, third-party tender offer or other business combination,
acquisition of assets or similar transaction or (y) meet rating agency and other
capital funding requirements; (v) if the Company is pursuing a primary
underwritten offering of Company Common Stock pursuant to a registration
statement; provided that the Investor shall have Piggyback Registration rights
with respect to such primary underwritten offering in accordance with and
subject to the restrictions set forth in Section 2(c); or (vi) if any other
material development would materially and adversely interfere with any such
Demand Registration or Shelf Registration (any such period, a “Suspension
Period”); provided, however, that in such event, the Initiating Holders will be
entitled to withdraw any request for a Demand Registration and, if such request
is withdrawn, such Demand Registration will not count as a Demand Registration
as the Company will pay all Registration Expenses in connection with such
registration; and provided further, that in no event shall the

 

18

 

 

Company declare a Suspension Period more than twice in any twelve (12) month
period or for more than an aggregate of ninety (90) days in any twelve
(12) month period. The Company shall give written notice to the Holders of its
declaration of a Suspension Period and of the expiration of the relevant
Suspension Period. If the filing of any Demand Registration or Shelf
Registration is suspended pursuant to this Section 2(e), once the Suspension
Period ends, the Initiating Holder may request a new Demand Registration or a
new Shelf Registration (neither such request shall be counted as an additional
Demand Registration for purposes of subclause (1) in the proviso of
Section 2(b)(iii)).

 

(f)          Required Information. The Company may require each Holder of
Registrable Securities as to which any Registration Statement is being filed or
sale is being effected to furnish to the Company such information regarding the
distribution of such securities and such other information relating to such
Holder and its ownership of Registrable Securities as the Company may from time
to time reasonably request in writing (provided that such information shall be
used only in connection with such registration) and the Company may exclude from
such registration or sale the Registrable Securities of any such Holder who
fails to furnish such information within a reasonable time after receiving such
request. Each Holder agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

 

(g)          Other Registration Rights Agreements. The Company has not entered
into and, unless agreed in writing by each Holder on or after the date of this
Agreement, will not enter into, any agreement that (i) is inconsistent with the
rights granted to the Holders with respect to Registrable Securities in this
Agreement or otherwise conflicts with the provisions hereof in any material
respect or (ii) other than as set forth in this Agreement, would allow any
holder of Company Common Stock to include Company Common Stock in any
Registration Statement filed by the Company on a basis that is more favorable in
any material respect to the rights granted to the Holders hereunder.

 

(h)          Cessation of Registration Rights. All registration rights granted
under this Section 2 shall continue to be applicable with respect to any Holder
until such Holder no longer holds any Registrable Securities.

 

3.Alternative Transactions. Notwithstanding anything to the contrary contained
herein, (A) no Holder shall be entitled to any piggyback right or to participate
as a Demand Eligible Holder under this Section 2 in the event of an Alternative
Transaction (including Alternative Transactions off of a Shelf Registration
Statement or an Automatic Shelf Registration Statement, or in connection with
the registration of Registrable Securities under an Automatic Shelf Registration
Statement for purposes of effectuating an Alternative Transaction; provided,
that, any registration with respect to an Alternative Transaction shall not
constitute a Demand Registration for purposes of determining the number of
Demand Registrations effected by the Company under Section 2(b)(ii) and
(iii) above), (B) no Holder, other than an Affiliated Holder, shall be permitted
to request or participate in an underwritten offering (including an Underwritten
Shelf Takedown) that is an Alternative Transaction, (C) an Affiliated Holder
effecting an underwritten

 

19

 

 

offering (including an Underwritten Shelf Takedown) that is an Alternative
Transaction shall provide prompt notice (but in no event later than twenty-four
(24) hours consisting of Business Days prior to such Alternative Transaction) to
the Company and any other Affiliated Holder setting forth the proposed timeline
for such offering to permit participation by such other Affiliated Holder in
such offering, and such other Affiliated Holder shall be entitled to participate
in such offering so long as the participation of such other Affiliated Holder
does not materially delay the proposed timeline of such Alternative Transaction
specified in the notice.

 

4.Registration Procedures. The procedures to be followed by the Company and each
participating Holder to register the sale of Registrable Securities pursuant to
a Registration Statement in accordance with this Agreement, and the respective
rights and obligations of the Company and such Holders with respect to the
preparation, filing and effectiveness of such Registration Statement, are as
follows:

 

(a)          The Company will (i) prepare and file a Registration Statement or a
prospectus supplement, as applicable, with the Commission (within the time
period specified in Section 2(a) or Section 2(b), as applicable, in the case of
a Shelf Registration, an Underwritten Shelf Takedown or a Demand Registration)
which Registration Statement (A) shall be on a form selected by the Company for
which the Company qualifies, (B) shall be available for the sale or exchange of
the Registrable Securities in accordance with the intended method or methods of
distribution, and (C) shall comply as to form in all material respects with the
requirements of the applicable form and include and/or incorporate by reference
all financial statements required by the Commission to be filed therewith,
(ii) use its commercially reasonable efforts to cause such Registration
Statement to become effective and remain effective for the periods provided
under Section 2(a) or Section 2(b), as applicable, in the case of a Shelf
Registration Statement or a Demand Registration Statement, (iii) use its
commercially reasonable efforts to prevent the occurrence of any event that
would cause a Registration Statement to contain a material misstatement or
omission or to be not effective and usable for resale of the Registrable
Securities registered pursuant thereto (during the period that such Registration
Statement is required to be effective as provided under Section 2(a) or
Section 2(b)), and (iv) cause each Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
such Registration Statement, amendment or supplement (x) to comply in all
material respects with any requirements of the Securities Act and the rules and
regulations of the Commission and (y) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Company will,
(1) at least five (5) Business Days prior to the anticipated filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any documents incorporated by reference therein), or before
using any Issuer Free Writing Prospectus, furnish to such Holders, the Holders’
counsel and the managing underwriter or underwriters of an underwritten offering
of Registrable Securities, if applicable, copies of all such documents proposed
to be filed, (2) use its commercially reasonable efforts to address in each such
document prior to being so filed with the Commission such comments as such
Holder, its counsel or underwriter reasonably shall propose within three
(3) Business Days of receipt of such copies by the

 

20

 

 

Holders and (3) not file any Registration Statement or any related Prospectus or
any amendment or supplement thereto containing information regarding a
participating Holder to which a participating Holder objects.

 

(b)          The Company will as promptly as reasonably practicable (i) prepare
and file with the Commission such amendments, including post-effective
amendments, and supplements to each Registration Statement and the Prospectus
used in connection therewith as (A) may be reasonably requested by any Holder of
Registrable Securities covered by such Registration Statement necessary to
permit such Holder to sell in accordance with its intended method of
distribution or (B) may be necessary under applicable law to keep such
Registration Statement continuously effective with respect to the disposition of
all Registrable Securities covered thereby for the periods provided under
Section 2(a) or Section 2(b), as applicable, in accordance with the intended
method of distribution and, subject to the limitations contained in this
Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders, (ii) cause the related Prospectus to
be amended or supplemented by any required prospectus supplement, and as so
supplemented or amended, to be filed pursuant to Rule 424, (iii) respond to any
comments received from the Commission with respect to each Registration
Statement or Prospectus or any amendment thereto, and (iv) as promptly as
reasonably practicable, provide such Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement or Prospectus other than any comments that the Company determines in
good faith would result in the disclosure to such Holders of material non-public
information concerning the Company that is not already in the possession of such
Holder.

 

(c)          The Company will comply in all material respects with the
provisions of the Securities Act and the Exchange Act (including Regulation M
under the Exchange Act) with respect to each Registration Statement and the
disposition of all Registrable Securities covered by each Registration
Statement.

 

(d)          The Company will notify such Holders that, to its knowledge, hold
Registrable Securities and the managing underwriter or underwriters of an
underwritten offering of Registrable Securities, if applicable, as promptly as
reasonably practicable: (i)(A) when a Registration Statement, any pre-effective
amendment, any Prospectus or any prospectus supplement or post-effective
amendment to a Registration Statement or any free writing prospectus is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
on such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each Holder, its
counsel and each underwriter, if applicable, other than information which the
Company determines in good faith would constitute material non-public
information that is not already in the possession of such Holder); and (C) with
respect to each Registration Statement or any post-effective amendment thereto,
when the same has been declared effective; (ii) of any request by the Commission
or any other federal or state governmental or regulatory authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information (whether before or after the

 

21

 

 

effective date of the Registration Statement) or any other correspondence with
the Commission or any such authority relating to, or which may affect, the
Registration Statement; (iii) of the issuance by the Commission or any other
governmental or regulatory authority of any stop order, injunction or other
order or requirement suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement or similar agreement cease to be true
and correct in all material respects; or (vi) of the occurrence of any event
that makes any statement made in such Registration Statement or Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or if, as a result of such event or the passage
of time, such Registration Statement, Prospectus or other documents requires
revisions so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or when any Issuer
Free Writing Prospectus includes information that may conflict with the
information contained in the Registration Statement or Prospectus, or if, for
any other reason, it shall be necessary during such time period to amend or
supplement such Registration Statement or Prospectus in order to comply with the
Securities Act, which shall correct such misstatement or omission or effect such
compliance.

 

(e)          The Company will use its commercially reasonable efforts to avoid
the issuance of, or, if issued, obtain the withdrawal of (i) any stop order or
other order suspending the effectiveness of a Registration Statement or the use
of any Prospectus, or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment, or if any such order or
suspension is made effective during any Suspension Period, at the earliest
practicable moment after the Suspension Period is over.

 

(f)          During the Effectiveness Period or the Shelf Period, as applicable,
the Company will furnish to each selling Holder and the managing underwriter or
underwriters of an underwritten offering of Registrable Securities, if
applicable, upon their request, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent requested by such selling Holder or underwriter (including those
incorporated by reference) promptly after the filing of such documents with the
Commission.

 

(g)          The Company will promptly deliver to each selling Holder and the
managing underwriter or underwriters of an underwritten offering of Registrable
Securities, if applicable, without charge, as many copies of each Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such selling Holder or underwriter may reasonably request
in order to facilitate the disposition of the

 

22

 

 

Registrable Securities by such selling Holder or underwriter. The Company
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders and any applicable underwriter in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
and any amendment or supplement thereto.

 

(h)          The Company will use its commercially reasonable efforts to
(i) register or qualify the Registrable Securities covered by a Registration
Statement, no later than the time such Registration Statement is declared
effective by the Commission, under all applicable securities laws (including the
“blue sky” laws) of such jurisdictions each underwriter, if any, or any selling
Holder shall reasonably request; (ii) keep each such registration or
qualification effective during the period such Registration Statement is
required to be kept effective under the terms of this Agreement and (iii) do any
and all other acts and things which may be reasonably necessary or advisable to
enable such underwriter, if any, and each selling Holder to consummate the
disposition in each such jurisdictions of the Registrable Securities covered by
such Registration Statement; provided, however, that the Company will not be
required to (x) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph,
(y) subject itself to taxation in any such jurisdiction or (z) consent to
general service of process (other than service of process in connection with
such registration or qualification or any sale of Registrable Securities in
connection therewith) in any such jurisdiction.

 

(i)          To the extent that the Company has certificated shares of Company
Common Stock, the Company will cooperate with each Holder and the underwriter or
managing underwriter of an underwritten offering of Registrable Securities, if
applicable, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free of all restrictive
legends indicating that the Registrable Securities are unregistered or
unqualified for resale under the Securities Act, Exchange Act or other
applicable securities laws, and to enable such Registrable Securities to be in
such denominations and registered in such names as each Holder or the
underwriter or managing underwriter of an underwritten offering of Registrable
Securities, if any, may request in writing. In connection therewith, if required
by the Company’s transfer agent, the Company will promptly, after the effective
date of the Registration Statement, cause an opinion of counsel as to the
effectiveness of the Registration Statement to be delivered to and maintained
with such transfer agent, together with any other authorizations, certificates
and directions required by the transfer agent which authorize and direct the
transfer agent to issue such Registrable Securities without any such legend upon
sale by the Holder or the underwriter or managing underwriter of an underwritten
offering of Registrable Securities, if any, of such Registrable Securities under
the Registration Statement.

 

(j)          Upon the occurrence of any event contemplated by Section 3(d)(vi),
as promptly as reasonably practicable, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document

 

23

 

 

incorporated or deemed to be incorporated therein by reference or to the
applicable Issuer Free Writing Prospectus, and file any other required document
so that, as thereafter delivered, no Registration Statement nor any Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a Prospectus, in light of the circumstances under which they
were made) not misleading and no Issuer Free Writing Prospectus will include
information that conflicts with information contained in the Registration
Statement or Prospectus, such that each selling Holder can resume disposition of
such Registrable Securities covered by such Registration Statement or
Prospectus.

 

(k)          Selling Holders may distribute the Registrable Securities by means
of an underwritten offering; provided that (i) such Holders provide to the
Company a Shelf Takedown Notice or Demand Notice of their intention to
distribute Registrable Securities by means of an underwritten offering, (ii) the
right of any Holder to include such Holder’s Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein, (iii) each Holder participating in
such underwritten offering agrees to enter into customary agreements, including
an underwriting agreement in customary form, and sell such Holder’s Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Holders entitled to select the managing underwriter or managing underwriters
hereunder (provided that any such Holder shall not be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties, agreements and indemnities
regarding such Holder, such Holder’s title to the Registrable Securities, such
Holder’s intended method of distribution, the accuracy of information concerning
such Holder as provided by or on behalf of such Holder, and any other
representations required to be made by the Holder under applicable law, and the
aggregate amount of the liability of such Holder in connection with such
offering shall not exceed such Holder’s net proceeds from the disposition of
such Holder’s Registrable Securities in such offering) and (iv) each Holder
participating in such underwritten offering completes and executes all
questionnaires, powers of attorney, custody agreements and other documents
reasonably required under the terms of such underwriting arrangements. The
Company hereby agrees with each Holder that, in connection with any underwritten
offering in accordance with the terms hereof, it will negotiate in good faith
and execute all indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements, and will
procure auditor “comfort” letters addressed to the underwriters in the offering
from the Company’s independent certified public accountants or independent
auditors (and, if necessary, any other independent certified public accountants
or independent auditors of any Subsidiary of the Company or any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement) in customary form
and covering such matters of the type customarily covered by comfort letters as
the underwriters reasonably request, dated the date of execution of the
underwriting agreement and brought down to the closing under the underwriting
agreement.

 

24

 

 

(l)          The Company will obtain for delivery to the underwriter or
underwriters of an underwritten offering of Registrable Securities an opinion or
opinions from counsel for the Company (including any local counsel reasonably
requested by the underwriters) dated the most recent effective date of the
Registration Statement or, in the event of an underwritten offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, covering the matters customarily covered in opinions requested in
sales of securities or underwritten offerings, which opinions shall be
reasonably satisfactory to such underwriters and their counsel.

 

(m)          For a reasonable period prior to the filing of any Registration
Statement and throughout the Effectiveness Period or the Shelf Period, as
applicable, the Company will make available upon reasonable notice at the
Company’s principal place of business or such other reasonable place for
inspection by a representative appointed by the Holders of a Majority of
Included Registrable Securities covered by the applicable Registration
Statement, by any managing underwriter or managing underwriters selected in
accordance with this Agreement and by any attorney, accountant or other agent
retained by such Holders or underwriter, such financial and other information
and books and records of the Company, and cause the officers, employees, counsel
and independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary (and in the case of counsel, not
violate an attorney-client privilege in such counsel’s reasonable belief) to
conduct a reasonable investigation within the meaning of Section 11 of the
Securities Act.

 

(n)          The Company will (i) provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by the applicable
Registration Statement from and after a date not later than the effective date
of such Registration Statement and provide and enter into any reasonable
agreements with a custodian for the Registrable Securities and (ii) not later
than the effective date of the applicable Registration Statement, provide a
CUSIP number for all Registrable Securities.

 

(o)          The Company will cooperate with each Holder of Registrable
Securities and each underwriter or agent participating in the disposition of
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA and in performance of any due diligence
investigations by any underwriter.

 

(p)          The Company will use its commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission, the Trading Market,
FINRA and any state securities authority, and make available to each Holder, as
soon as reasonably practicable after the effective date of the Registration
Statement, an earnings statement covering at least twelve (12) months which
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule
158.

 

(q)          The Company will use its commercially reasonable efforts to ensure
that any Issuer Free Writing Prospectus utilized in connection with any
Prospectus complies in all material respects with the Securities Act, is filed
in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related Prospectus, will not contain

 

25

 

 

any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(r)          In connection with any registration of Registrable Securities
pursuant to this Agreement, the Company will take all commercially reasonable
actions as are necessary or advisable in order to expedite or facilitate the
disposition of Registrable Securities by such Holders, including using
commercially reasonable efforts to cause appropriate officers and employees to
be available, on a customary basis and upon reasonable advance notice, to meet
with prospective investors in presentations, meetings and road shows; provided,
however that the Company shall not be required to participate in any marketing
effort that is longer than two business days or requires face to face meeting
with investors more than once every ninety (90) days and no more than twice in a
twelve month period.

 

(s)          The Company shall use its commercially reasonable efforts to list
the Company Common Stock and any other Registrable Securities of any class or
series covered by a Registration Statement on the New York Stock Exchange or The
Nasdaq Global Market or any successor national securities exchange. Following
the listing of the Company Common Stock and any other Registrable Securities on
the New York Stock Exchange or The Nasdaq Global Market or any successor
national securities exchange, the Company will use its commercially reasonable
efforts to maintain such listing until each Holder has sold all of its
Registrable Securities.

 

(t)          The Company shall, if such registration for an underwritten
offering is pursuant to a Registration Statement on Form S-3 or any similar
short-form registration, include in such Registration Statement such additional
information for marketing purposes as the managing underwriter reasonably
requests.

 

(u)          The Company shall use its commercially reasonable efforts to
cooperate in a timely manner with any reasonable and customary request of the
Holders in respect of any Alternative Transaction, including entering into
customary agreements with respect to such Alternative Transactions (and
providing customary representations, warranties, covenants and indemnities in
such agreements) as well as providing other reasonable assistance in respect of
such Alternative Transactions of the type applicable to a public offering
subject to this Section 4, to the extent customary for such transactions.

 

5.Registration Expenses. The Company shall bear all reasonable Registration
Expenses incident to the Parties’ performance of or compliance with their
respective obligations under this Agreement or otherwise in connection with any
Demand Registration, Shelf Registration, Shelf Takedown Notice or Piggyback
Registration (excluding any Selling Expenses), whether or not any Registrable
Securities are sold pursuant to a Registration Statement.

 

“Registration Expenses” shall include, without limitation, (i) all registration,
qualification and filing fees and expenses (including fees and expenses (A) of
the Commission or FINRA, (B) incurred in connection with the listing of the
Registrable Securities on the

 

26

 

 

Trading Market, and (C) in compliance with applicable state securities or “Blue
Sky” laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities)); (ii) printing expenses (including expenses of printing
certificates for the Company’s shares and of printing prospectuses);
(iii) analyst or investor presentation or road show expenses of the Company and
the underwriters, if any; (iv) messenger, telephone and delivery expenses;
(v) reasonable fees and disbursements of counsel (including any local counsel),
auditors and accountants for the Company (including the expenses incurred in
connection with “comfort letters” required by or incident to such performance
and compliance); (vi) the reasonable fees and disbursements of underwriters to
the extent customarily paid by issuers or sellers of securities (including, if
applicable, the fees and expenses of any “qualified independent underwriter”
(and its counsel) that is required to be retained in accordance with the rules
and regulations of FINRA; (vii) fees and expenses of any special experts
retained by the Company; (viii) Securities Act liability insurance, if the
Company so desires such insurance; (ix) reasonable fees and disbursements of one
counsel (along with any reasonably necessary local counsel) representing all
Holders mutually agreed by Holders of a Majority of Included Registrable
Securities participating in the related registration; provided that if Capital
Group and Aurelius have Registrable Securities included in any registration,
reasonable fees and disbursements of two counsel and (x) fees and expenses
payable in connection with any ratings of the Registrable Securities, including
expenses relating to any presentations to rating agencies. In addition, the
Company shall be responsible for all of its expenses incurred in connection with
the consummation of the transactions contemplated by this Agreement (including
expenses payable to third parties and including all salaries and expenses of the
Company’s officers and employees performing legal or accounting duties), the
expense of any annual audit and any underwriting fees, discounts, selling
commissions and stock transfer taxes and related legal and other fees applicable
to securities sold by the Company and in respect of which proceeds are received
by the Company. Each Holder shall pay any Selling Expenses applicable to the
sale or disposition of such Holder’s Registrable Securities pursuant to any
Demand Registration Statement or Piggyback Registration Statement, or pursuant
to any Shelf Registration Statement under which such selling Holder’s
Registrable Securities were sold, in proportion to the amount of such selling
Holder’s shares of Registrable Securities sold in any offering under such Demand
Registration Statement, Piggyback Registration Statement or Shelf Registration
Statement.

 

6.Indemnification.

 

(a)          If requested by a participating Holder, the Company shall indemnify
and hold harmless each underwriter, if any, engaged in connection with any
registration referred to in Section 2 and provide representations, covenants,
opinions and other assurances to such underwriter in form and substance
reasonably satisfactory to such underwriter and the Company. Further, the
Company shall indemnify and hold harmless each Holder, its partners,
stockholders, equityholders, general partners, managers, and Affiliates and each
of their respective officers and directors and any Person who controls any such
Holder (within the meaning of the Securities Act) and any employee or
Representative thereof (collectively, “Indemnified Persons”), to the fullest
extent permitted by applicable law,

 

27

 

 

from and against any and all losses, claims, damages, liabilities, joint or
several, costs (including reasonable costs of preparation and reasonable
attorneys’, accountants’ and experts’ fees) and expenses, judgments, fines,
penalties, interest, settlements or other amounts arising from any and all
claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnified Person may be
involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), as incurred, arising out
of, based upon, resulting from or relating to (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement under which
any Registrable Securities were registered, Prospectus (including in any
preliminary prospectus (if used prior to the effective date of such Registration
Statement)), or in any summary or final prospectus or free writing prospectus or
in any amendment or supplement thereto or in any documents incorporated by
reference in any of the foregoing or (ii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein not misleading, or (iii) any violation or alleged
violation by the Company or any of its Subsidiaries of any federal, state or
common law rule or regulation relating to action or inaction in connection with
any Company provided information in such registration, disclosure document or
related document or report, and the Company will reimburse such Indemnified
Person for any legal or other expenses reasonably incurred by it in connection
with investigating or defending any such loss, claim, liability, action or
proceeding; provided, however, that the Company shall not be liable to any
Indemnified Person to the extent that any such Losses arise out of, are based
upon or results from an untrue or alleged untrue statement or omission or
alleged omission made in such Registration Statement, such preliminary, summary
or final prospectus or free writing prospectus or such amendment or supplement,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Indemnified Person specifically for use in the
preparation thereof.

 

(b)          In connection with any Registration Statement filed by the Company
pursuant to Section 2 hereof in which a Holder has registered for sale its
Registrable Securities, each such selling Holder agrees (severally and not
jointly) to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors and officers, Affiliates, employees, agents and each
Person who controls the Company (within the meaning of the Securities Act or the
Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or omission is contained in any information furnished in writing by or
on behalf of such selling Holder to the Company specifically for inclusion in
such Registration Statement or Prospectus and has not been corrected in a
subsequent writing prior to the sale of the Registrable Securities to the
Indemnified Person asserting the claim. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder under the sale of Registrable Securities giving
rise to such indemnification obligation less any amounts

 

28

 

 

paid by such Holder pursuant to Section 5(d) and any amounts paid by such Holder
as a result of liabilities incurred under the underwriting agreement, if any,
related to such sale.

 

(c)          Any indemnified person shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
not relieve the indemnifying party of its obligations hereunder except to the
extent, if at all, that it is actually and materially prejudiced by reason of
such delay or failure) and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any indemnified person shall have the right to
select and employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
indemnified person unless (A) the indemnifying party has agreed in writing to
pay such fees or expenses, (B) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the indemnified person and employ counsel reasonably
satisfactory to such indemnified person, (C) the indemnified party has
reasonably concluded (based upon advice of its counsel) that there may be legal
defenses available to it or other indemnified persons that are different from or
in addition to those available to the indemnifying party, or (D) in the
reasonable judgment of any such indemnified person (based upon advice of its
counsel) a conflict of interest may exist between such indemnified person and
the indemnifying party with respect to such claims (in which case, if the
indemnified person notifies the indemnifying party in writing that such
indemnified person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such indemnified person). No action may
be settled without the consent of the indemnifying party, provided that the
consent of the indemnified party shall not be required if (A) such settlement
includes an unconditional release of such indemnified party in form and
substance satisfactory to such indemnified party from all liability on the
claims that are the subject matter of such settlement; (B) such settlement
provides for the payment by the indemnifying party of money as the sole relief
for such action and (C) such settlement does not include any statement as to or
any admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. It is understood that the indemnifying party or parties shall
not, except as specifically set forth in this Section 5(c), in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements or other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time. Notwithstanding
the provisions of this Section 5(c), no selling Holder shall be required to
contribute any amount in excess of the net proceeds (after deducting the
underwriters’ discounts and commissions) received by such selling Holder in the
offering. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. Each selling
Holder’s obligation to contribute pursuant to this Section 5(c) is several in
the proportion that the proceeds of the offering received by such selling Holder
bears to the total proceeds of the offering received by all such selling Holders
and not joint.

 

29

 

 

The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any indemnified
party at law or in equity.

 

7.Facilitation of Sales Pursuant to Rule 144. The Company shall use its
commercially reasonable efforts to timely file the reports required to be filed
by it under the Exchange Act or the Securities Act and the rules adopted by the
Commission thereunder (including the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144), and shall take
such further action as any Holder may reasonably request, all to the extent
required from time to time to enable the Holders to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144. Upon the written request of any Holder in
connection with that Holder’s sale pursuant to Rule 144, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.

 

8.Miscellaneous.

 

(a)          Remedies. In the event of a breach by the Company of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Company agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and further agrees that, in the event of any action
for specific performance in respect of such breach, it shall waive the defense
that a remedy at law would be adequate.

 

(b)          Discontinued Disposition. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in clauses (ii) through (iv) and
(vi) of Section 3(d) or the occurrence of a Suspension Period, such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemental Prospectus or amended Registration Statement or until it is advised
in writing by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.  The Company may provide
appropriate stop orders to enforce the provisions of this Section 8(b). In the
event the Company shall give any such notice, the period during which the
applicable Registration Statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement either receives
the copies of the supplemented or amended Prospectus or is advised in writing by
the Company that the use of the Prospectus may be resumed.

 

(c)          Amendments. This Agreement may be amended with the consent of the
Company and the Company may take any action herein prohibited, or omit to
perform

 

30

 

 

any act herein required to be performed by it, only if the Company shall have
obtained the written consent to such amendment, action or omission to act of
each of the Holders.

 

(d)          Waivers. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any Party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

(e)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail as
specified in this Section 8(e) prior to 5:00 p.m. (New York time) on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. (New York time) on any date and earlier than
11:59 p.m. (New York time) on such date, (iii) the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service or
(iv) upon actual receipt by the Party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

 

If to the Company:



NII Holdings, Inc.   1875 Explorer Street, Suite 1000   Reston, Virginia 20190  
Attention:   Gary D. Begeman, Executive Vice President and General Counsel
Facsimile:   (703) 390-7170 Email:         gary.begeman@nii.com

 

with a copy (which shall not constitute notice) to:



Jones Day   222 East 21st Street   New York, New York 10017   Attention:    J.
Eric Maki Facsimile:    (212) 755-7306 Email:          emaki@jonesday.com

 

If to any other Person who is then a Holder, to the address of such Holder as it
appears on the signature pages hereto or such other address as may be designated
in writing hereafter by such Person.

 

(f)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors, legal representatives and Permitted
Assignees, provided, that, all of the following additional conditions are
satisfied: (i) the transfer was made in accordance with

 

31

 

 

applicable securities laws; (ii) such Permitted Assignee agrees in writing to
become subject to the terms of this Agreement; (iii) the Company is given
written notice by such Holder of such transfer, stating the name and address of
the Permitted Assignee. Nothing in this Section 8(f) shall affect any
restrictions on transfer contained in any other contract by and among the
Company and any of the Holders, or by and among any of the Holders. The Company
may not assign its respective rights or obligations hereunder without the prior
written consent of each Holder.

 

(g)          Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

 

(h)          Submission to Jurisdiction. Each of the Parties, by its execution
of this Agreement, (i) hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court for the Southern District of New York and
the state courts sitting in the State of New York, County of New York for the
purpose of any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof, (ii) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, and
agrees not to allow any of its Subsidiaries to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such proceeding brought
in one of the above-named courts is improper, or that this Agreement or the
subject matter hereof or thereof may not be enforced in or by such court and
(iii) hereby agrees not to commence or maintain any action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof or thereof other than before one of the above-named courts
nor to make any motion or take any other action seeking or intending to cause
the transfer or removal of any such action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation to any court
other than one of the above-named courts whether on the grounds of inconvenient
forum or otherwise. Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this Agreement, the court in which
such litigation is being heard shall be deemed to be included in clause
(i) above. Notwithstanding the foregoing, any party to this Agreement may
commence and maintain an action to enforce a judgment of any of the above-named
courts in any court of competent jurisdiction. Each party hereto hereby consents
to service of process in any such proceeding in any manner permitted by New York
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 8(e) hereof is
reasonably calculated to give actual notice.

 

(i)          Waiver of Venue. The Parties irrevocably and unconditionally waive,
to the fullest extent permitted by applicable law, (i) any objection that they
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating

 

32

 

 

to this Agreement in any court referred to in Section 8(h) and (ii) the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(j)          Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

(k)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the Parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(l)          Entire Agreement. This Agreement, together with each of the other
Transaction Documents, constitutes the entire agreement among the Parties with
respect to the subject matter hereof and supersedes all prior contracts or
agreements with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous discussions, agreements and understandings, whether
oral or written, that may have been made or entered into by or among any of the
Parties or any of their respective Affiliates relating to the transactions
contemplated hereby.

 

(m)          Execution of Agreement. This Agreement may be executed and
delivered (by facsimile, by electronic mail in portable document format (.pdf)
or otherwise) in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same agreement.

 

(n)          Determination of Ownership. In determining ownership of Company
Common Stock hereunder for any purpose, the Company may rely solely on the
records of the transfer agent for the Company’s Company Common Stock from time
to time, or, if no such transfer agent exists, the Company’s stock ledger.

 

(o)          Headings; Section References. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

(p)          No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Holders may be partnerships or limited liability companies, each Holder
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any of the Company’s or the Holder’s former, current or future
direct or indirect equity holders, controlling persons, stockholders, directors,
officers, employees, agents, Affiliates, members, financing sources, managers,
general or limited partners or assignees (each, a “Related Party” and
collectively, the “Related Parties”), in each case other than the Company, the
Holders or any of their

 

33

 

 

respective assignees under this Agreement, whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any of the Related Parties, as such, for any obligation or liability of the
Company or the Holders under this Agreement or any documents or instruments
delivered in connection herewith for any claim based on, in respect of or by
reason of such obligations or liabilities or their creation; provided, however,
nothing in this Section 8(p) shall relieve or otherwise limit the liability of
the Company or any Holder, as such, for any breach or violation of its
obligations under this Agreement or such agreements, documents or instruments.

 

(q)          Recapitalizations, Exchanges, etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to (a) the Company
Common Stock, (b) any and all securities into which shares of Company Common
Stock are converted, exchanged or substituted in any recapitalization or other
capital reorganization by the Company and (c) any and all equity securities of
the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for or in substitution of, the Company Common
Stock and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof. The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to assume the obligations of the
Company under this Agreement or enter into a new registration rights agreement
with the Holders on terms substantially the same as this Agreement as a
condition of any such transaction.

 

[Signature Pages Follow]

 

34

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  NII HOLDINGS, INC.         By: /s/ Shana C. Smith   Name: Shana C. Smith  
Title: Vice President, Deputy General   Counsel and Corporate Secretary

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

 

 

 



AMERICAN HIGH-INCOME TRUST         By:   Capital Research and Management    
Company, for and on behalf of     American High-Income Trust           By:   /s/
Kristine M. Nishiyama     Name: Kristine M. Nishiyama     Title: Authorized
Signatory           THE BOND FUND OF AMERICA         By: Capital Research and
Management     Company, for and on behalf of     The Bond Fund of America      
    By: /s/ Kristine M. Nishiyama     Name: Kristine M. Nishiyama     Title:
Authorized Signatory           CAPITAL INCOME BUILDER         By: Capital
Research and Management     Company, for and on behalf of     Capital Income
Builder           By: /s/ Kristine M. Nishiyama     Name: Kristine M. Nishiyama
    Title: Authorized Signatory           THE GROWTH FUND OF AMERICA         By:
Capital Research and Management     Company, for and on behalf of     The Growth
Fund of America           By: /s/ Kristine M. Nishiyama     Name: Kristine M.
Nishiyama     Title: Authorized Signatory  

 



 

 



        AMERICAN FUNDS GLOBAL HIGH-INCOME OPPORTUNITIES FUND         By:  
Capital Research and Management     Company, for and on behalf of     American
Funds Global High-Income     Opportunities Fund           By: /s/ Kristine M.
Nishiyama     Name: Kristine M. Nishiyama     Title: Authorized Signatory      
    THE INCOME FUND OF AMERICA         By: Capital Research and Management    
Company, for and on behalf of     The Income Fund of America           By: /s/
Kristine M. Nishiyama     Name: Kristine M. Nishiyama     Title: Authorized
Signatory           INTERNATIONAL GROWTH AND INCOME FUND         By: Capital
Research and Management     Company, for and on behalf of     International
Growth and Income Fund           By: /s/ Kristine M. Nishiyama     Name:
Kristine M. Nishiyama     Title: Authorized Signatory           AMERICAN FUNDS
INSURANCE SERIES – ASSET ALLOCATION FUND         By: Capital Research and
Management     Company, for and on behalf of     American Funds Insurance Series
-     Asset Allocation Fund           By: /s/ Kristine M. Nishiyama     Name:
Kristine M. Nishiyama     Title: Authorized Signatory  

 



 

 



        AMERICAN FUNDS INSURANCE SERIES - BOND FUND         By:   Capital
Research and Management     Company, for and on behalf of     American Funds
Insurance Series -     Bond Fund           By: /s/ Kristine M. Nishiyama    
Name: Kristine M. Nishiyama     Title: Authorized Signatory           AMERICAN
FUNDS INSURANCE SERIES – GLOBAL BOND FUND         By: Capital Research and
Management     Company, for and on behalf of     American Funds Insurance Series
-     Global Bond Fund           By: /s/ Kristine M. Nishiyama     Name:
Kristine M. Nishiyama     Title: Authorized Signatory           AMERICAN FUNDS
INSURANCE SERIES – GLOBAL GROWTH AND INCOME FUND         By: Capital Research
and Management     Company, for and on behalf of     American Funds Insurance
Series -     Global Growth and Income Fund           By: /s/ Kristine M.
Nishiyama     Name: Kristine M. Nishiyama     Title: Authorized Signatory  

 



 

 



        AMERICAN FUNDS INSURANCE SERIES - HIGH-INCOME BOND FUND         By:  
Capital Research and Management     Company, for and on behalf of     American
Funds Insurance Series -     High-Income Bond Fund           By: /s/ Kristine M.
Nishiyama     Name: Kristine M. Nishiyama     Title: Authorized Signatory      
    CAPITAL WORLD BOND FUND         By: Capital Research and Management    
Company, for and on behalf of     Capital World Bond Fund           By: /s/
Kristine M. Nishiyama     Name: Kristine M. Nishiyama     Title: Authorized
Signatory           SMALLCAP WORLD FUND, INC.         By: Capital Research and
Management     Company, for and on behalf of     SMALLCAP World Fund, Inc.      
    By: /s/ Kristine M. Nishiyama     Name: Kristine M. Nishiyama     Title:
Authorized Signatory           CAPITAL GROUP STRATEGIC OPPORTUNITIES FUND      
  By: Capital Research and Management     Company, for and on behalf of    
Capital Group Strategic Opportunities Fund           By: /s/ Kristine M.
Nishiyama     Name: Kristine M. Nishiyama     Title: Authorized Signatory  

 



 

 



        CAPITAL GROUP GLOBAL HIGH-INCOME OPPORTUNITIES TRUST (US)         By:  
Capital Guardian Trust     Company, for and on behalf of     Capital Group
Global High-Income     Opportunities Trust (US)           By: /s/ Mark E.
Brubaker     Name: Mark E. Brubaker     Title: Authorized Signatory          
CAPITAL GROUP US HIGH-YIELD FIXED-INCOME TRUST (US)         By: Capital Guardian
Trust     Company, for and on behalf of     Capital Group US High-Yield    
Fixed-Income Trust (US)           By: /s/ Mark E. Brubaker     Name: Mark E.
Brubaker     Title: Authorized Signatory           NEXT GENERATION TRUST FUND  
      By: Capital Guardian Trust     Company, for and on behalf of     Next
Generation Trust Fund           By: /s/ Mark E. Brubaker     Name: Mark E.
Brubaker     Title: Authorized Signatory           SEMPRA ENERGY DEFINED BENEFIT
MASTER TRUST         By: Capital Guardian Trust     Company, for and on behalf
of     Sempra Energy Defined Benefit     Master Trust           By: /s/ Mark E.
Brubaker     Name: Mark E. Brubaker     Title: Authorized Signatory  

 



 

 



        JNL/CAPITAL GUARDIAN GLOBAL BALANCED FUND         By:   Capital Guardian
Trust     Company, for and on behalf of     JNL/Capital Guardian Global    
Balanced Fund           By: /s/ Mark E. Brubaker     Name: Mark E. Brubaker    
Title: Authorized Signatory  

 



 

 



        CAPITAL INTERNATIONAL GLOBAL HIGH INCOME OPPORTUNITIES         By:  
Capital International Sàrl,     for and on behalf of Capital     International
Global High     Income Opportunities           By: /s/ Mark E. Brubaker    
Name: Mark E. Brubaker     Title: Authorized Signatory  



 

 

 

 

  AURELIUS CAPITAL MASTER, LTD.   By:  Aurelius Capital Management, LP, solely
as   investment manager and not in its individual capacity         By: /s/ Dan
Gropper   Name: Dan Gropper   Title: Managing Director         ACP MASTER, LTD.
  By:  Aurelius Capital Management, LP, solely as   investment manager and not
in its individual capacity         By: /s/ Dan Gropper   Name: Dan Gropper  
Title: Managing Director         AURELIUS CONVERGENCE MASTER, LTD.  
By:  Aurelius Capital Management, LP, solely as   investment manager and not in
its individual capacity         By: /s/ Dan Gropper   Name: Dan Gropper   Title:
Managing Director         AURELIUS INVESTMENT, LLC   By:  Aurelius Capital
Management, LP, solely as   investment manager and not in its individual
capacity         By: /s/ Dan Gropper   Name: Dan Gropper   Title: Managing
Director

 

 

 

 

SCHEDULE I

 

American High-Income Trust

The Bond Fund of America

Capital Income Builder

The Growth Fund of America

American Funds Global High-Income Opportunities Fund

The Income Fund of America

International Growth and Income Fund

American Funds Insurance Series – Asset Allocation Fund

American Funds Insurance Series – Bond Fund

American Funds Insurance Series – Global Bond Fund

American Funds Insurance Series – Global Growth and Income Fund

American Funds Insurance Series – High-Income Bond Fund

Capital World Bond Fund

SMALLCAP World Fund, Inc.

Capital Group Global High-Income Opportunities Trust (US)

Capital Group US High-Yield Fixed-Income Trust (US)

Next Generation Trust Fund

Sempra Energy Defined Benefit Master Trust

JNL/Capital Guardian Global Balanced Fund

Capital International Global High-Income Opportunities

Capital Group Strategic Opportunities Fund

 

ACP Master, Ltd.
Aurelius Capital Master, Ltd.
Aurelius Convergence Master, Ltd.
Aurelius Investment, LLC

 

 

